     Case 2:85-cv-04544-DMG-AGR Document 1060 Filed 01/15/21 Page 1 of 4 Page ID
                                     #:42474


 1   JOHN V. COGHLAN
 2   Deputy Assistant Attorney General, Federal Programs Branch
     WILLIAM C. PEACHEY
 3   Director, District Court Section
 4   Office of Immigration Litigation
     WILLIAM C. SILVIS
 5   Assistant Director, District Court Section
 6   Office of Immigration Litigation
     SARAH B. FABIAN
 7   NICOLE N. MURLEY
 8
     Senior Litigation Counsel, District Court Section
     Office of Immigration Litigation
 9         P.O. Box 868, Ben Franklin Station
10
           Washington, D.C. 20044
           Tel: (202) 532-4824
11         Fax: (202) 305-7000
12
           Email: sarah.b.fabian@usdoj.gov

13   Attorneys for Defendants
14
                      UNITED STATES DISTRICT COURT
15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
16   JENNY LISETTE FLORES; et al.,         ) Case No. CV 85-4544
17                                         )
             Plaintiffs,                   ) NOTICE FILING JUVENILE
18                                         ) COORDINATOR REPORTS
19                v.                       )
                                           )
20   JEFFREY A. ROSEN, Acting              )
21   Attorney General of the United States;)
     et al.,                               )
22                                         )
23
             Defendants.                   )
                                           )
24

25

26
     Case 2:85-cv-04544-DMG-AGR Document 1060 Filed 01/15/21 Page 2 of 4 Page ID
                                     #:42475


 1         On December 4, 2020, the Court ordered Defendants to file interim
 2
     compliance reports from Ms. Deane Dougherty, the Juvenile Coordinator for U.S.
 3

 4   Immigration and Customs Enforcement (“ICE”), Ms. Aurora Miranda-Maese, the

 5   Juvenile Coordinator for the U.S. Department of Health and Human Services, Office
 6
     of Refugee Resettlement (“ORR”), and Mr. Henry Moak, the Juvenile Coordinator
 7

 8
     for U.S. Customs and Border Protection (“CBP”), by January 15, 2021 (ECF No.

 9   1050). In accordance with the Court’s Orders, ORR, and CBP, submit the attached
10
     compliance reports for the Court’s consideration. By separate filing, ICE is
11

12
     requesting an extension until January 19, 2021 to file its report.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                               1
     Case 2:85-cv-04544-DMG-AGR Document 1060 Filed 01/15/21 Page 3 of 4 Page ID
                                     #:42476


 1
     DATED:     January 15, 2021       Respectfully submitted,
 2

 3
                                       JOHN V. COGHLAN
                                       Deputy Assistant Attorney General, Federal
 4                                     Programs Branch
 5
                                       WILLIAM C. PEACHEY
 6                                     Director, District Court Section
 7
                                       Office of Immigration Litigation

 8                                     WILLIAM C. SILVIS
                                       Assistant Director, District Court Section
 9
                                       Office of Immigration Litigation
10
                                       /s/ Sarah B. Fabian
11
                                       SARAH B. FABIAN
12                                     NICOLE N. MURLEY
                                       Senior Litigation Counsel
13
                                       Office of Immigration Litigation
14                                     District Court Section
                                       P.O. Box 868, Ben Franklin Station
15
                                       Washington, D.C. 20044
16                                     Tel: (202) 532-4824
                                       Fax: (202) 305-7000
17
                                       Email: sarah.b.fabian@usdoj.gov
18
                                       Attorneys for Defendants
19

20

21

22

23

24

25

26

                                          2
     Case 2:85-cv-04544-DMG-AGR Document 1060 Filed 01/15/21 Page 4 of 4 Page ID
                                     #:42477


 1                               CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on January 15, 2021, I served the foregoing pleading and

 4   attachments on all counsel of record by means of the District Clerk’s CM/ECF
 5
     electronic filing system.
 6

 7

 8                                                /s/ Sarah B. Fabian
 9                                                SARAH B. FABIAN
                                                  U.S. Department of Justice
10                                                District Court Section
11                                                Office of Immigration Litigation

12                                                Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
